                                                                                                                                             Entered on Docket
                                                                                                                                             November 18, 2019
                                                                                                                                             EDWARD J. EMMONS, CLERK
                                                                                                                                             U.S. BANKRUPTCY COURT
                                                                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                                                                               1 Richard A. Lapping (SBN: 107496)
                                                                                                 TRODELLA & LAPPING LLP
                                                                                               2 540 Pacific Avenue                       The following constitutes the order of the Court.
                                                                                                 San Francisco, California 94133          Signed: November 18, 2019
                                                                                               3 Telephone: (415) 399-1015
                                                                                                 Fax: (415) 651-9004
                                                                                               4 Email: Rich@TrodellaLapping.com           ___________________________________________
                                                                                                                                           William J. Lafferty, III
                                                                                                                                           U.S. Bankruptcy Judge
                                                                                               5 Tracy Green (SBN: 114876)
                                                                                                 Elizabeth Berke-Dreyfuss (SBN: 114651)
                                                                                               6 Lisa Lenherr (SBN: 258091)
                                                                                                 WENDEL ROSEN LLP
                                                                                               7 1111 Broadway, 24th Floor
                                                                                                 Oakland, California 94607-4036
                                                                                               8 Telephone: (510) 834-6600
                                                                                                 Fax: (510) 834-1928
                                                                                               9 Email: tgreen@wendel.com
                                                                                                 Email: edreyfuss@wendel.com
                                                                                              10 Email: llenherr@wendel.com

                                                                                              11 Attorneys for Debtor

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13                             UNITED STATES BANKRUPTCY COURT

                                                                                              14                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                              15                                        OAKLAND DIVISION

                                                                                              16

                                                                                              17 In re                                                Case No. 19-41025-WJL

                                                                                              18 ANKA BEHAVIORAL HEALTH,                              Chapter 11
                                                                                                 INCORPORATED,
                                                                                              19                                                      ORDER CONVERTING CASE TO
                                                                                                                                                      CHAPTER 7
                                                                                              20                          Debtor.
                                                                                                                                                      Date:      November 13, 2019
                                                                                              21                                                      Time:      2:00 p.m.
                                                                                                                                                      Place:     Courtroom 220
                                                                                              22                                                                 1300 Clay Street
                                                                                                                                                                 Oakland, CA
                                                                                              23                                                      Judge:     Hon. William J. Lafferty III

                                                                                              24
                                                                                                           On November 13, 2019, the Honorable William J. Lafferty, III, held a status conference
                                                                                              25
                                                                                                   and continued hearing on Motion of the United States Trustee to Convert of Dismiss Chapter 11
                                                                                              26
                                                                                                   Case (Docket No. 224, filed July 18, 2019). Lisa Lenherr appeared on behalf of the above-
                                                                                              27
                                                                                                   captioned Debtor; Michael A. Sweet appeared on behalf of the Official Committee of Unsecured
                                                                                              28


023418.0001\5669757.1
                                                                                             Case: 19-41025      Doc# 375     Filed: 11/18/19    Entered: 11/18/19 09:31:57         Page 1 of 3
                                                                                                   ORDER
                                                                                               1 Creditors; Iain Macdonald and Matthew J. Olson appeared on behalf of Bank of Guam; Marta

                                                                                               2 Villacorta appeared on behalf of the United States Trustee. The Court having considered the

                                                                                               3 papers on file herein, including the Declaration of Chris Withrow re: Consent to Conversion of

                                                                                               4 Case to Chapter 7, filed as Docket No. 374, on November 16, 2019, having considered the

                                                                                               5 arguments and representations of counsel for the parties hereto, having considered the relief

                                                                                               6 requested, and being fully advised thereby, and for good cause appearing therefor, and for the

                                                                                               7 reasons stated on the record,

                                                                                               8           IT IS HEREBY ORDERED that:

                                                                                               9           1)    The Motion is GRANTED;

                                                                                              10           2)    This chapter 11 case is converted to a case under chapter 7; and

                                                                                              11           3)    The provisional telephonic conference scheduled for November 18, 2019, at 10:15

                                                                                              12 a.m. is VACATED.
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13

                                                                                              14                                       **END OF ORDER**
                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28


023418.0001\5669757.1
                                                                                             Case: 19-41025     Doc# 375     Filed: 11/18/19    Entered: 11/18/19 09:31:57          Page 2 of 3
                                                                                                   ORDER                                          2
                                                                                               1                                   COURT SERVICE LIST
                                                                                               2
                                                                                                           ECF Recipients
                                                                                               3

                                                                                               4

                                                                                               5

                                                                                               6

                                                                                               7

                                                                                               8

                                                                                               9

                                                                                              10

                                                                                              11

                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18

                                                                                              19

                                                                                              20

                                                                                              21

                                                                                              22

                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26

                                                                                              27

                                                                                              28


023418.0001\5669757.1
                                                                                             Case: 19-41025     Doc# 375    Filed: 11/18/19   Entered: 11/18/19 09:31:57   Page 3 of 3
                                                                                                   ORDER                                        3
